Order entered December 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00823-CR
                                      No. 05-16-00824-CR

                               CORIN ROBINSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F15-75527-H & F16-00440-H

                              ORDER NUNC PRO TUNC
        Before the Court is court reporter Crystal R. Jones’s November 10, 2016, motion for

extension of time to file the reporter’s record. We GRANT the motion. We ORDER Ms. Jones to

file the reporter’s record within THIRTY DAYS from the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE